Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
Claim Objections
Claim 14 is objected to because of the following informalities:  the recitation "each include" (line 14) should be replaced by -- each includes -- since the term each is grammatically singular.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 - 6 and 8 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 8,376,022, cited by applicant.
a longitudinal axis (perpendicular from a flat surface of the body) extending a longitudinal length (along the height direction) of the body, the body including a first body member 22 slidably coupled (via tabs on the sidewalls of the member 22; see figure 3) to a second body member 23 (via recesses on the sidewalls of the member 23) along the longitudinal axis of the body; a slider 41 movably positioned within said body, said slider (41) movable between first (figure 6) and second (figure 7) positions; and a bearing 31 detachably coupled to said first body member (22), said bearing (31) including a recess for coupling to said second body member (23) to prevent said second body member (23) from being slidably moved relative to said first body member (22) to prevent decoupling of said second body member (23) from said first body member (22); [wherein in said first position, said slider (41) adapted to press the operating element 7 against said bearing (31) so that movement of the operating element (7) relative to said body (22, 23) is prevented, and in said second position (figure 7), said slider (41) is retracted from said bearing (31) so that movement of the operating element (7) relative to the body (22, 23) is permitted]. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit 
Lin does not explicitly disclose the bearing (31) includes a projection but instead the second body member (23) comprises a projection 37a and the bearing (31) comprising the recess (38b). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the recess (38b) on the second body member (23) and the projection (37a) on the bearing (31) so that the bearing is secured to the body (22, 23), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, it is noted that rearranging the projection and the recess to secure the bearing (31) in place is obvious since it has been held that rearrangement of these mentioned parts does not modify the operation of the tension device. In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Regarding Claim 2, Lin teaches the tensioner of claim 1. Lin further discloses wherein said first and second body members (22, 23) include a plurality 

    PNG
    media_image1.png
    605
    673
    media_image1.png
    Greyscale

Regarding Claim 4, Lin teaches the tensioner of claim 1. Lin further discloses a biasing member 51 for biasing said slider (41) into said first position. 

Regarding Claim 6, Lin teaches the tensioner of claim 1. Lin further teaches the tensioner, as modified, wherein said bearing (31) includes a top surface, a bottom surface, a first end, and a second end (see figures 3 - 5), said top surface of said bearing (31) including said projection for engaging a recess formed on a first inner surface of said body so that said first and second body members (22, 23) are prevented from slideably moving relative to each other. 
Regarding Claim 8, Lin teaches the tensioner of claim 1. Lin further discloses an opening (between the members 22 and 23) formed in said body (21), said opening (see figure 2) aligned with said projection for providing access thereto.
Regarding Claim 9, Lin teaches the tensioner of claim 1. Lin further discloses wherein the bottom surface of the bearing (31) includes a recess 38b for receiving a stem 37a formed on a second inner surface (22) of the body (21).
Regarding Claim 10, Lin teaches the tensioner of claim 1. Lin further discloses wherein said second end of said bearing (31) includes a recess 38b for receiving a lip 37a formed on said body (21).
Regarding Claim 11, Lin teaches the tensioner of claim 1. Lin further discloses wherein said first end of said bearing (31) includes a groove (to engage the operating element 7) [for contacting the operating element (7)].
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 8,376,022 in view of Byun, US 2016/0168907.
Regarding Claim 13, Lin teaches the tensioner of claim 1. Lin does not expressly teach wherein said first and second body members each include a wall portion extending from an inner surface thereof so that when the second body member is coupled to the first body member, a top end of the body includes a closed surface formed by said wall portions for enclosing said bearing within said body. 
Byun teaches a tensioner wherein said first and second body members (110, 120) each include a wall portion extending from an inner surface thereof (at its top portion) so that when the second body member (120) is coupled to the first body member (11), a top end of the body includes a closed surface (see figure 9) formed by said wall portions for enclosing said bearing within said body. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the tensioner of Lin to include a top covered closed surface of the body as taught by Byun in order to cover the bearing so that the covering can provide additional protection.
s 14 - 16, 18 - 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 8,376,022 in view of Randall et al., US 2008/0251622, cited by applicant.
Regarding Claim 14, Lin discloses a tensioner [for use with an architectural-structure covering including an operating element 7, said tensioner selectively securing a position of the operating element relative to the tensioner], said tensioner comprising: a body 21 having a longitudinal axis (perpendicular from a flat surface of the body) extending a longitudinal length (along the height direction) of the body, the body including a first body member 22 slidably coupled (via tabs on the sidewalls of the member 22; see figure 3) to a second body member 23 (via recesses on the sidewalls of the member 23) along the longitudinal axis of the body; a slider 41 movably positioned within said body, said slider (41) movable between first (figure 6) and second (figure 7) positions; and a bearing 31 positioned within said body; [wherein in said first position, said slider (41) presses the operating element (7) against said bearing (31) so that movement of the operating element (7) relative to said body is prevented, and in said second position, said slider (41) is retracted from said bearing so that movement of the operating element (7) relative to the body is permitted]*;
Lin does not explicitly disclose wherein said first and second body members (22, 23) each includes a wall portion extending from an inner surface thereof so that when the second body member (23) is coupled to the first body member (22), a top end of the body (21) includes a closed surface formed by said wall portions for enclosing said bearing (31) within said body. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tensioner of Lin to include wall portions as taught by Randall et al. in order to provide a cover for the bearing so that the body is further protected from debris getting inside.
Regarding Claim 15, the combination of Lin and Randall et al. teaches the tensioner of claim 14. The combination does not expressly teach wherein the bearing includes a projection for coupling to said second body member to prevent said second body member from being decoupled from said first body member. However, Lin discloses that the second body member (23) comprises a projection 37a and the bearing (31) comprising the recess (38b). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the recess (38b) on the second body member (23) and the projection (37a) on the bearing (31) so that the bearing is secured to the body (22, 23), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, it is noted that rearranging the projection and the recess to secure the bearing (31) in place is obvious since it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Regarding Claim 16, the combination of Lin and Randall et al. teaches the tensioner of claim 15. The combination further teaches wherein said bearing (31) includes a top surface, a bottom surface, a first end, and a second end, said top surface of said bearing (31) including said projection (37a) for engaging a recess (38b) formed on a first inner surface of said body (21) so that said first and second body members (22, 23) are prevented from moving relative to each other. 
Regarding Claim 18, see the rejection of claim 8 above.
Regarding Claim 19, see the rejection of claim 9 above.
Regarding Claim 20, see the rejection of claim 10 above.
Regarding Claim 21, see the rejection of claim 11 above.
Regarding Claim 22, see the rejection of claim 12 above.
Regarding Claim 23, see the rejection of claim 2 above.
Regarding Claim 25, see the rejection of claim 5 above.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.

It is noted the Interview Summary (mailed February 17, 2021) did not indicate an agreement on the Lin reference not disclosing the slidably coupling of the first and second body members as argued by Applicant (page 9 of the Remarks filed February 9, 2021).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677